COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00341-CR
                             NO. 02-14-00342-CR


CAMERON THOMAS FOUNTAIN                                            APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
              TRIAL COURT NOS. 1322169D, 1322167D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Cameron Thomas Fountain received two years’ deferred

adjudication community supervision in exchange for pleading guilty to state jail

felony possession of a controlled substance of less than one gram

(methamphetamine) and evading arrest or detention with a vehicle. A year later,

he pleaded “true but” in each case to the allegation in the State’s petition to

      1
      See Tex. R. App. P. 47.4.
proceed to adjudication, and the trial court found the allegation true, revoked

Fountain’s deferred adjudication community supervision, adjudicated him guilty,

and sentenced him to two years’ confinement in state jail in each case, to run

concurrently. No reporter’s record was made of the revocation hearing.

       When Fountain’s counsel did not timely file his appellate brief, we abated

the cases to the trial court in December 2015 to determine whether Fountain

wanted to prosecute the appeals and, if so, whether new counsel should be

appointed. See Tex. R. App. P. 38.8(b). At the January 15, 2015 abatement

hearing, Fountain stated that he wanted to prosecute the appeals, the trial court

gave counsel an additional thirty days to file his brief, and we reinstated the

appeals and set February 19, 2015, as the due date for appellant’s brief in these

cases.    During a subsequent February 17, 2015 hearing in the trial court,

however, Fountain’s counsel informed the trial court that he would be unable to

prepare an appellate brief in these cases because there was no reporter’s record

from the original hearing, which would preclude him from raising any appealable

issues. The trial court asked Fountain if that was his understanding and if he

was in agreement with his counsel, and Fountain said, “Yes.” No brief has been

filed in this court.

       Concluding that, on this record, rule of appellate procedure 42.2(a)’s

substantial requirements have been met, we dismiss the appeals. See Tex. R.

App. P. 42.2(a), 43.2(f); see also Wilson v. State, No. 02-13-00210-CR, 2014 WL
1394628, at *1 (Tex. App.—Fort Worth Apr. 10, 2014, no pet.) (mem. op., not


                                        2
designated for publication) (construing appellant’s oral statement at hearing with

counsel’s written motion as request for voluntary dismissal under rule 42.2(a)).



                                                   /s/ Bonnie Sudderth
                                                   BONNIE SUDDERTH
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT AND SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 11, 2015




                                        3